1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
5
6    Attorney for Defendant
     DAVID JOHN OSBORN
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
11
     UNITED STATES OF AMERICA,                     )   Case No. 6:18-MJ-0031 JDP
12                                                 )
            Plaintiff,                             )
13                                                 )   STIPULATION AND ORDER
               v.                                  )   CONTINUING REVIEW HEARING AND
14                                                 )   EXTENDING TERM OF PROBATION
     DAVID JOHN OSBORN,                            )
15                                                 )
            Defendant.                             )   Date: October 8, 2019
16                                                 )   Time: 10:00 a.m.
                                                   )   Judge: Hon. Jeremy D. Peterson
17
18
19             It is hereby stipulated and agreed between plaintiff, United States of America, and
20   defendant, David John Osborn, that the status conference scheduled for August 13, 2019, may be
21   continued to October 8, 2019, at 10:00 a.m.
22   ///
23   // /
24   ///
25   ///
26   ///
27   ///
28   ///

                                                       -1-
1           The defendant is currently enrolled in the First Offender DUI class and should be
2    completed by mid-September. Defense counsel asks to reschedule the case for October 8, 2019,
3    when she is scheduled to be on duty in Yosemite, in order to assure continuity of counsel. By
4    that date, Mr. Osborn should have completed all his terms of supervision. The Government
5    concurs with this request. The parties agree that the Court should extend Mr. Osborn’s probation
6    until November 10, 2019.
7                                                Respectfully Submitted,
8                                                HEATHER E. WILLIAMS
                                                 Federal Defender
9
     Dated: August 2, 2019                       /s/ Rachelle Barbour_____________ __
10                                               RACHELLE BARBOUR
                                                 Assistant Federal Defender
11                                               Attorney for David Osborn
12
                                                 McGREGOR W, SCOTT
13                                               United States Attorney
14
     Dated: August 2, 2019                       /s/ Rachelle Barbour for S. St. Vincent
15                                               SUSAN ST. VINCENT
                                                 Legal Officer
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
1
                                                 ORDER
2
3             For the reasons set forth above, the review hearing scheduled for August 13, 2019 is
4    continued to October 8, 2019, at 10:00 a.m., and probation is extended to November 10, 2019.
5
6    IT IS SO ORDERED.
7
8    Dated:      August 5, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -3-
